DETAILED ACTION
This action is responsive to the application No. 17/148,652 filed on January 14, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 reading of Figs. 3B and 4 in the reply filed on 11/08/2022 is acknowledged.  The Applicants indicated that claims 1-3, 5, 6, 13-16, 18, and 20 read on the elected species.  Claims 4, 7-12, 17, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Accordingly, pending in this Office action are claims 1-2025 .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 13, 14, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 2018/0150592).

Regarding Claim 1, Chang (see, e.g., Figs. 1-3 and Annotated Fig. 3A), teaches a structure comprising:
a circuit 200A/200B comprising a first stage having a first plurality of electrical components (i.e., P1, N1) and a second stage having a second plurality of electrical components (i.e., P2, N2) (see, e.g., Figs, 2A-2B, pars. 0044-0050);
a first row R1 comprising a first electrical component (NMOS) of the first plurality of electrical components (P1, N1) within a top portion 102 of the first row R1 (see, e.g., pars. 0051-00532);
a second row R2 stacked beneath the first row R1, wherein a first electrical component (PMOS) of the second plurality of electrical components (P2, N2) is within a bottom portion 104 of the first row R1 and a top portion 104 of the second row R2 and across a boundary between the first row R1 and the second row R2 (see, e.g., pars. 0051-0053); and
a third row R3 stacked beneath the second row R2, wherein a second electrical component (NMOS) of the second plurality of electrical components (P2, N2) is within a top portion 102 of the third row R3 and a bottom portion 102 of the second row R2 and across a boundary between the second row R2 and the third row R3 and wherein a second electrical component (PMOS) of the first plurality of electrical components (P1, N1) is within a bottom portion 104 of the third row R3 (see, e.g., pars. 0051-0053).  

Regarding Claim 5, Chang teaches all aspects of claim 1.  Chang (see, e.g., Figs. 1-3 and Annotated Fig. 3A), teaches that the first plurality of electrical components (i.e., P1, N1) or the second plurality of electrical components (i.e., P2, N2) comprise planar transistors (see, e.g., pars. 0002, 0071).

Regarding Claim 13, Chang (see, e.g., Figs. 1-3 and Annotated Fig. 3A), teaches a device comprising:
a first logic gate formed within a first section N1 of a multiple row structure MR and a fourth section P3 of the multiple row structure MR; and
a second logic gate formed within a second section S2 of the multiple row structure MR and a third section S3 of the multiple row structure MR,
wherein:
the first section N1 and a portion P1 of the second section S2 form a first row R1,
another portion P2 of the second section S2 and a portion N2 of the third section S3 form a second row R2,
another portion N3 of the third section S3 and the fourth section P3 form a third row R3, and
the first row R1, the second row R2, and the third row R3 stacked on top of each other form the multiple row structure MR.  

Regarding Claim 14, Chang teaches all aspects of claim 13.  Chang (see, e.g., Figs. 1-3 and Annotated Fig. 3A), teaches that the second section S2 is larger than the size of the first section N1 and the third section S3 is double the size of the fourth section P3.

Regarding Claim 18, Chang teaches all aspects of claim 13.  Chang (see, e.g., Figs. 1-3 and Annotated Fig. 3A), teaches that the first logic gate or the second logic gate comprise planar transistors (see, e.g., pars. 0002, 0071).

Regarding Claim 20, Chang (see, e.g., Figs. 1-3 and Annotated Fig. 3A), teaches a computer-implemented method of defining a circuit layout comprising a plurality of stacked rows MR, the computer-implemented method comprising (see, e.g., par. 0027):
defining, within a cell library comprising a stack triple height cell having the plurality of stacked rows MR, a first row R1 comprising a first P-well P1 and a first N-well N1, wherein a P-device of a first electrical component is formed in the first N-well N1 (see, e.g., par. 0025);
defining, within the cell library, a second row R2 beneath the first row R1, the second row R2 comprising a second P-well P2 and a second N-well N2, wherein an N-device of a second electrical component is formed within the first P-well P1 and the second P-well P2 (see, e.g., par. 0029);
defining, within the cell library, a third row R3 beneath the second row R2, the third row R3 comprising a third P-well P3 and a third N-well N3, wherein a P-device of the second electrical component is formed within the second N-well N2 and the third N-well N3 and an N-device of the first electrical component is formed within the third P-well P3 (see, e.g., pars. 0053-0054); and
generating, using an electronic placement tool, the circuit layout comprising the first row R1, the second row R2, and the third row R3 stacked on top of each other (see, e.g., pars. 0027, 0121).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2018/0150592).

Regarding Claim 15, Chang teaches all aspects of claim 13.  Chang is silent with respect to the claim limitation that the first logic gate is of a smaller physical size than the second logic gate.
However, this claim limitation is merely considered a change in the size of the first and/or second logic gates in Chang’s device.  The specific claimed size, absent any criticality, is only considered to be an obvious modification of the size of the first and/or second logic gates in Chang’s device, as the courts have held that changes in size without any criticality, are within the level of skill in the art.  According to the courts, a particular size is nothing more than one among numerous sizes that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed size, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the claimed size in Chang’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed logic gate size or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen size or upon another variable recited in a claim, the applicant must show that the chosen size is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Thus, based upon the teachings of Chang, it would have been obvious to one of ordinary skill in the art at the time of filing to adjust the size of the first and/or second logic gates and arrive at the claim limitation.


    PNG
    media_image1.png
    366
    729
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 2, 3, 6, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nelson Garces/Primary Examiner, Art Unit 2814